          Case 1:19-cr-00850-JSR Document 41 Filed 03/12/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         x
UNITED STATES OF AMERICA                                  :
                                                          :
                        – v. –                            :
                                                          :   Docket No. 19-cr-00850 (JSR)
PARKER H. PETIT and                                       :
WILLIAM TAYLOR,                                           :   NOTICE OF APPEARANCE
                                                          :
                              Defendants.                 :
                                                          :
                                                         x

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Matthew I. Menchel, an attorney with the law firm of

Kobre & Kim LLP and admitted to practice in this Court, hereby appears as co-counsel for

Defendant Parker H. Petit in the above-captioned action and requests that all subsequent papers be

served at the address indicated below.




Dated: New York, NY                         KOBRE & KIM LLP
       March 12, 2020
                                            By: /s/Matthew I. Menchel
                                            Matthew I. Menchel
                                            800 Third Ave, 6th Floor
                                            New York, NY 10022
                                            305-967-6108 (Telephone)
                                            212-488-1220 (Fax number)
                                            Matthew.Menchel@kobrekim.com

                                            Attorneys for Parker H. Petit
